Ingraham, J.
(dissenting) :
The order appealed from directs a severance of these three causes of action' so. that the action should be continued, against the two ... *357present defendants as to the first and second causes of action, it haying abated by the death of the third defendant as to the first two causes of action. It revives the third cause of action as to the executrix of the deceased defendant, and directs that that action be continued as against the executrix alone.
As the third cause of action survived, it was quite proper to revive it as against the personal representatives of the deceased defendant; but I think the third cause, of action as against all the defendants should be severed from the first two causes of action. The third cause of action survived as against the personal representatives of the deceased defendant, and thus the third cause ' Of action would continue as a.n independent action as against the two original defendants. and the personal representatives of the deceased defendants, the action in relation to the first two causes of action to continue against the present defendants. Under the order as it stands the third cause of action would be enforced against these two defendants in one action, and the personal representatives of the deceased defendant in another action. I do not understand that that is allowed. I think the order should be modified by directing the -severance of the third cause of action from the first and second causes of" action, this action to continue as a first and second cause of action, and the plaintiff to be allowed .to serve a supplemental summons and complaint bringing "in the personal representatives of the deceased defendant in the severed action, and that cause of action to continue as an independent action against these two surviving defendants and the personal representative of the deceased defendant.
The order should be modified accordingly, without costs of this appeal.
Order affirmed, with ten dollars costs and disbursements.